DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 1-10 are pending. Claims 6-10 are withdrawn. Amendments to claims 1 and 5 filed on 10/17/2022 are acknowledged. 

Claim Objections 

Claim 1 is objected to because of the following informalities: Appropriate correction is required.

Regarding claim 1, in paragraph 2, “the bipolar membrane electrodialysis apparatus comprising” should be amended to -- the bipolar membrane electrodialysis apparatus comprises --. 

Further,4th paragraph, “the carbon dioxide removal apparatus comprising” should be amended to --  the carbon dioxide removal apparatus comprises --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, use of “and/or” in the limitation in the 3rd paragraph “the bipolar membrane electrodialysis membrane stack is formed by alternately and sequentially stacking two or more bipolar membranes and one or more cation and/or anion exchange membranes” suggests that both cation exchange membrane and anion exchange membrane need not be present. On the other hand, the limitation in the last  paragraph “a feed chamber is formed between the cation exchange membrane and the anion exchange membrane” requires both cation exchange membrane and anion exchange membrane to be present. It is unclear if both cation exchange membrane and anion exchange membrane are required to be present or not.

Further, lines 8-10, it is unclear if the limitation "alternately and sequentially stacking two or more bipolar membranes and one or more cation and/or anion exchange membranes” means (a) only one of cation exchange membrane and anion exchange membrane is stacked between two sequential bipolar membranes; (b) both a cation exchange membrane and an anion exchange membrane are stacked between two sequential bipolar membranes; or (c) something else.
Further, line 11, while there is antecedent basis for the claim term " two or more bipolar membranes," there does not appear to be any antecedent basis for the claim term "bipolar membrane." 

Further, it is unclear if only one of acid and based chambers is required to be present, or both acid and based chambers are required to be present.

Claims 2, 4, and 5 are rejected, because they depend from the rejected claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2015/0290576 (hereinafter called Kiguchi), in view of Chinese patent application publication no. CN 105906114 (hereinafter called Xu), and US pre-grant patent publication no. US 2013/0039837 (hereinafter called Willauer).

Regarding claim 1, Kiguchi discloses a regeneration system for a carbon-rich amine solution produced in carbon dioxide capture from a mixed gas, which comprises a bipolar membrane electrodialysis apparatus 3 and a regeneration column 2 (reads on a carbon dioxide removal apparatus), wherein the bipolar membrane electrodialysis apparatus 3 comprising a bipolar membrane electrodialysis membrane stack fixed between an anode plate 21 and a cathode plate 17 (see Fig. 1 and paragraph 0102), and the anode plate 21 and the cathode plate 17 are respectively connected to a positive electrode and a negative electrode of a stabilized voltage or current power supply (see paragraph 0063); the bipolar membrane electrodialysis membrane stack is formed by stacking a bipolar membrane 18 and anion exchange membranes 19 and 20, and the anion exchange layer of the bipolar membrane 18 faces the anode plate 21, the cation exchange layer of the bipolar membrane 18 faces the cathode plate 17 to form a cathode chamber 22 between the cation exchange layer of the bipolar membrane 18 and the cathode plate 17 (see Fig. 1 and paragraph 0102).

Kiguchi further discloses that the regeneration column 2 (reads on carbon dioxide removal apparatus) comprises a packed bed inside and are configured to carry out regeneration (by carbon dioxide removal) by gas-liquid contact, a reboiler 5 heated by steam, thereby thermally decomposing the rich amine solution to strip carbon dioxide with steam and , and regenerate the amine to produce a lean amine solution (see Fig. 1 and paragraphs 0099 and 0101). 

Kiguchi does not disclose that the bipolar membrane electrodialysis apparatus comprises alternately and sequentially stacking two or more bipolar membranes and one or more cation and/or anion exchange membranes, and the anion exchange layer of the bipolar membrane faces the anode plate to form an anode chamber between the anion exchange layer of the bipolar membrane and the anode plate, the cation exchange layer of the bipolar membrane faces the cathode plate to form a cathode chamber between the cation exchange layer of the bipolar membrane and the cathode plate, one or more base chambers and acid chambers are formed between the bipolar membrane and the cation and/or anion exchange membrane, wherein the anode chamber and the cathode chamber are fluidly connected with an electrode solution storage tank, the base chamber is fluidly connected with a base solution storage tank, the acid chamber is fluidly connected with an acid solution storage tank and the carbon dioxide removal apparatus, and the solution in each of the anode chamber, the cathode chamber, and the base chamber is driven by a drive pump so that a circular flow is formed between the bipolar membrane electrodialysis apparatus and each respective storage tank. Kiguchi also does not disclose that the carbon dioxide removal apparatus comprises one or more hollow fiber membrane contactors connected in series or in parallel, the inlet of the carbon dioxide removal apparatus is fluidly connected with the outlet of the acid chamber of the bipolar membrane electrodialysis apparatus, the outlet of the carbon dioxide removal apparatus is fluidly connected with the acid solution storage tank, the solution in the acid chamber is circularly flowed among the bipolar membrane electrodialysis membrane stack by a drive pump, the carbon dioxide removal apparatus and the acid solution storage tank, and carbon dioxide gas removed by the carbon dioxide removal apparatus is collected in a carbon dioxide storage tank, wherein a feed chamber is formed between the cation exchange membrane and the anion exchange membrane, the feed chamber is fluidly connected with a feed liquid storage tank, and a carbon-rich amine solution in the feed chamber is circularly flowed between the bipolar membrane electrodialysis apparatus and the feed liquid storage tank by a drive pump.  

Xu is directed to a bipolar film electrodialysis system using bipolar membrane electrodialysis to remove salts of organic amines from waste water containing salts of organic amines (see Abstract). Xu teaches that the bipolar membrane electrodialysis apparatus comprise alternately and sequentially stacking two bipolar membranes BP1 and BP2, a cation exchange membrane C1, and an anion exchange membrane A1, and that the anion exchange layer of the bipolar membrane faces the anode plate to form an anode chamber therebetween, the cation exchange layer of the bipolar membrane BP2 faces the cathode plate to form a cathode chamber 15therebetween, a base chamber is formed between the bipolar membrane BP2 and the cation exchange membrane C1 and an acid chamber is formed between the bipolar membrane BP1 and the anion exchange membrane A1, wherein the anode chamber and the cathode chamber are fluidly connected with an electrode solution storage tank 1, the base chamber is fluidly connected with a base solution storage tank 2, the acid chamber is fluidly connected with an acid solution storage tank 3, and the 20solution in each of the anode chamber, the cathode chamber, and the base chamber is driven by a drive pump so that a circular flow is formed between the bipolar membrane electrodialysis apparatus and each respective storage tank (see Fig. 1 and page 7). Xu further teaches that the bipolar membrane 10electrodialysis membrane stack is formed by alternately stacking a bipolar membrane, a cation exchange membrane, and an anion exchange membrane, wherein a feed chamber is formed between the cation exchange membrane and the anion exchange membrane, the feed chamber is fluidly connected with a feed liquid storage tank 4, and a feed liquid in the feed chamber is circularly flowed between the bipolar membrane electrodialysis apparatus and the feed liquid 15storage tank by a drive pump 4c (see Fig. 1 and page 7, 3rd paragraph). Xu further teaches that bicarbonate ions from the bicarbonate containing amine solution in the chamber formed between the cation exchange membrane C1 and the anion exchange membrane A1 to the acid chamber is formed between the bipolar membrane BP1 and the anion exchange membrane A1 (see for example, Fig. 1-3). Xu further teaches that in the acid chamber the bicarbonate ions are converted into carbon dioxide gas and the carbon dioxide gas containing liquor is stored in a liquor storage tank 3 from which carbon dioxide gas is released and collected (see for example, Fig. 1 and 2). Thus Xu teaches a bipolar membrane electrodialysis apparatus that not only removes heat stable salts from amine solutions loaded with bicarbonate and other anions, but can also release carbon dioxide gas thereby regenerating the amine solution.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kiguchi by substituting the bipolar membrane electrodialysis apparatus as taught by Kiguchi with the bipolar membrane electrodialysis apparatus as taught by Xu. The person with ordinary skill in the art would have been motivated to make this modification, because Xu teaches that its bipolar membrane electrodialysis apparatus not only removes heat stable salts from amine solutions loaded with bicarbonate and other anions, but can also release carbon dioxide gas thereby regenerating the amine solution, thus obviating the need for a steam-consuming regenerating column for removal of carbon dioxide from the carbon dioxide containing amine solution.

Kiguchi in view of Xu does not still teach that the carbon dioxide removal apparatus comprises one or more hollow fiber membrane contactors connected in series or in parallel, the inlet of the carbon dioxide removal apparatus is fluidly connected with the outlet of the acid chamber of the bipolar membrane electrodialysis apparatus, the outlet of the carbon dioxide removal apparatus is fluidly connected with the acid solution storage tank, the solution in the acid chamber is circularly flowed among the bipolar membrane electrodialysis membrane stack by a drive pump, the carbon dioxide removal apparatus and the acid solution storage tank, and carbon dioxide gas removed by the carbon dioxide removal apparatus is collected in a carbon dioxide storage tank.

Willauer teaches a method for recovering carbon dioxide from acidified seawater up to 92% using hollow fiber membrane contactors (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the apparatus taught by Kiguchi in view of Xu by adding hollow fiber membrane contactors as taught by Willauer such that the inlet of the hollow fiber membrane contactors is fluidly connected with the outlet of the acid chamber of the bipolar membrane electrodialysis apparatus of Xu, the outlet of the hollow fiber membrane contactors is fluidly connected with the acid solution storage tank, the solution in the acid chamber is circularly flowed among the bipolar membrane electrodialysis membrane stack by a drive pump, the hollow fiber membrane contactors and the acid solution storage tank, and carbon dioxide gas removed by the hollow fiber membrane contactors is collected in a carbon dioxide storage tank. The person with ordinary skill in the art would have been motivated to make this modification, because Willauer teaches that the advantage of the modification would be enhanced (up to 92%) recovery of carbon dioxide. 

Regarding claim 2, Kiguchi further discloses that the mixed gas is an acid component-containing acidic flue gas, and the regeneration system further comprises a pretreatment apparatus, such as denitration or desulfurization apparatus upstream of an absorption column 1, thus teaching a pre-absorption apparatus positioned upstream of the bipolar membrane electrodialysis apparatus for removing acid gases from the flue gas), the absorption column 1 reading on a carbon dioxide capturing apparatus positioned between the pre-absorption apparatus and the bipolar membrane electrodialysis apparatus that contains a carbon dioxide capturing agent, wherein the carbon dioxide capturing agent is an amine-containing solution, and the amine-containing solution becomes a carbon-rich amine solution containing heat stable salts after capturing carbon dioxide (see Fig. 1 and paragraphs 0005, 0099, 0102, and 0109).

Regarding claim 5, since Xu teaches does not disclose any unconventional features of a cation exchange membrane and an anion exchange membrane, Xu implicitly teaches that the cation exchange membrane comprises a conventional cation exchange membrane, 25and the anion exchange membrane comprises a conventional anion exchange membrane. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2015/0290576 (hereinafter called Kiguchi), in view of Chinese patent application publication no. CN 105906114 (hereinafter called Xu), and US pre-grant patent publication no. US 2013/0039837 (hereinafter called Willauer), as shown for claim 1 above, and further in view of US patent no. US  9,937,471 (hereinafter called Eisaman), and international patent application publication no. WO 2008/112253 (hereinafter called Gifford).

Kiguchi in view of Xu and Willauer does not explicitly teach that the regeneration system further comprises one or more voltage or current transducers and a temperature sensor.

Eisaman is directed to a system operable to extract/remove CO2 from seawater. Eisaman teaches that there are two outputs from a bipolar membrane electrodialysis unit 110 - a base solution output 1106 through which a basified solution is discharged and an acid solution output 1108 through which an acidified solution containing dissolved CO2 is discharged (see Fig. 1 and 2; and column 3, lines 26-33). Eisaman further teaches that Eisaman teaches that the bipolar membrane electrodialysis unit 110 comprises a controller 105 that regulates and monitors the regeneration system, and various drive pumps and sensors, for example, pH sensors, are connected to the controller so as to achieve automatic control and data monitoring of the regeneration system (see the paragraph spanning columns 4 and 5; and column 5, 2nd paragraph).

Gifford is directed to electrochemical devices and methods for acid and base generation (see Abstract). Gifford teaches use of a voltage transducer, a current transducer, a temperature sensor, and a conductivity sensor (see page 24, lines 13-19).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above apparatus taught by Kiguchi in view of Xu and Willauer by having a controller as taught by Eisaman, having pH sensors as taught by Eisaman, and temperature sensors, voltage transducers, and current transducers as taught by Gifford, and connecting various drive pumps and sensors to the controller as taught by Eisaman. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795